IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-41000
                        Conference Calendar



JOHN WILLIAM DICKEY,

                                         Plaintiff-Appellant,


versus

U.S. BUREAU OF PRISONS ET AL.,

                                         Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:96-CV-192
                         - - - - - - - - - -
                            April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     John William Dickey appeals from the dismissal of his action

under the Federal Tort Claims Act (FTCA) and the Americans With

Disabilities Act (ADA) for failure to prosecute or comply with a

court order.   Dickey, a former federal prisoner, seeks leave to

proceed in forma pauperis (IFP) on appeal.

     Because Dickey has been released from prison, the Prison



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-41000
                                 - 2 -

Litigation Reform Act (PLRA) does not apply to his appeal.

Because he proceeded IFP in the district court and that court did

not decertify Dickey’s IFP status, Dickey need not obtain leave

of this court to proceed IFP.    His motion for leave to proceed

IFP is DENIED as unnecessary.

     Dickey has not shown that the district court abused its

discretion by dismissing his action for failure to prosecute or

comply with a court order.    McCullough v. Lynaugh, 835 F.2d 1126,

1127 (5th Cir. 1988).    Dickey’s appeal lacks arguable merit and

is frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.